Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  the phrase “an implant” in line 3 should be amended to read –the implant”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  the phrase “a data transmission unit which can wirelessly transmit” in line 7 should be amended to read –a data transmission unit configured to wirelessly transmit – to avoid 112(b) indefiniteness for the phrase “can”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  the phrase “a human or animal body” in line 9 should be amended to read –the human or animal body--.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  the phrase “by means of the sensor in the at least one cavity of the implant” in line 10 should be amended to read –by the sensor placed in the at least one cavity of the implant--.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  the phrase “a human or animal body” in line 8 should be amended to read –the human or animal body--.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  the phrase “providing an implant comprising after implanting into an implant into a human or animal body” in lines 3-4 should be amended to read --providing the implant comprising after implanting into the implant into a human or animal body -.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  the phrase “a data transmission unit which can wirelessly transmit” in line 6 should be amended to read –a  data transmission unit configured to wirelessly transmit – to avoid 112(b) indefiniteness for the phrase “can”.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  the phrase “a human or animal body” in line 8 should be amended to read –the human or animal body--.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  the phrase “by means of the sensor in the at least one cavity of the implant” in line 9 should be amended to read –by the sensor placed in the at least one cavity of the implant--.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  the phrase “is the inlay” in line 5 should be amended to read –in the inlay--.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  the phrase “a knee joint” in line 2 should be amended to read –the knee joint--.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  the phrase “is the inlay” in line 5 should be amended to read –in the inlay--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Limitation “data transmission unit” in claims 12, 13, 16, 19 and 20, the claims does not recite sufficient structure that corresponds to the claimed “data transmission unit”, the specification disclose (data transmission unit is preferably a miniaturized device that can transmit data wirelessly using modulated electromagnetic waves in the radio frequency range. For example, the device can be a Bluetooth, WLAN, Zigbee, GSM, CDMA, UMTS or LTE chip or the like) in par.0018, as the structure that corresponds to the claimed “data transmission unit”.
Limitation “receiving unit” in claims 12, 13 and 16, the claims does not recite sufficient structure that corresponds to the claimed “receiving unit”, the specification discloses (receiving unit is usually a data processing device such as a computer having a receiving chip able to communicate with the data transmission unit) in par.0019, as the structure that corresponds to the claimed “receiving unit”.

Limitation “component” in claims 16-20, and limitations “tibial component” and “femoral component” in claims 19-20, the claims does not recite enough structure that corresponds to the claimed “component”, the specification disclose (the implant comprises in combination metallic components, components made of plastic and components made of glass ceramic or glass, par.0038) this is not a sufficient structure that corresponds to the claimed “component”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recite the limitation “providing an implant comprising in the at least one cavity” in line 3, this limitation is not defined by the claim which renders the claim indefinite. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention, because one with ordinary skill in the art wouldn’t be able to know the method step of “providing an implant” is providing the implant to which structural element and/or where the implant is being provided. Still, one with ordinary skill in the art wouldn’t be able to know the claimed subject matter “an implant comprising in at least one cavity” means, is the implant comprising at least one cavity, or the implant is placed in at least one cavity. And is the step of “providing an implant” is different than the claimed method step “implanting the implant into a human or animal body” in line 9. The scope of the claim remains indeterminate because of the claimed “providing an implant comprising in the at least one cavity”.

Claim 16 recite the limitation “providing an implant comprising after implanting an implant into a human or animal body” in lines 3-4, this limitation is not defined by the claim which renders the claim indefinite. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art would not be able to know how the method step of providing an implant is after implanting an implant, is there are two different implants being implanted in the human or animal body, or the method of providing an implant comprises implanting the implant in the human or animal body. And is the step of “providing an implant” is different than the claimed method step “implanting the implant into the human or animal body” in line 8. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed “providing an implant comprising after implanting an implant into a human or animal body”.

Claims 16-20 recite the limitation “component” this limitation is not defined by the claims which renders the claims indefinite. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The disclosures of “component” in the Specification is (the implant comprises in combination metallic components, components made of plastic and components made of glass ceramic or glass, par.0038), this is not a specific definition that imparts weight to the claim language.  It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure what structural elements the claimed “component” must or must not include. The scope of the claim remains indeterminate because of the claimed “component”.

Claim 18 recite the limitation “a component” in lines 1-2, one with ordinary skill in the art would be able to know if the claimed “component” in claim 18 is the same and/or different “component” in claim 16. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed “component” in claim 18.

Claim 16 recites the limitation "the at least one cavity" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the component" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the plastics" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti et al (US 2008/0306324), in view of Lucey et al (2018/0125366).

As to claim 12, Bountti discloses a method of diagnosing and/or treating inflammatory tissue (abstract, reduce inflammation, par.60, reduces or eliminates inflammation, par.105, the implants releases anti-inflammatory agents, par.116) after implanting an implant into a human or animal body (implanting implant 10 in the bone, par.63, fig.1-2 and 5, and/or implant 116/118/120, par.89-90, fig.6) comprising:
a. providing an implant (providing implant 10 in the bone, par.63, fig.1-2 and 5, and/or implant 116/118/120 in the bone, par.89-90, fig.6) comprising in at least one cavity (implant 10 has a cavity between implant 10 and 10a, as best seen in fig.2, and/or the cavity in shank 126 comprising electronic means, par.91, as best seen in fig.6):
- a sensor of the implant for detecting electromagnetic waves (24/24a, the sensor may send a signal to a control unit 46 indicating that conditions in the treated area have changed. As the detected changes exceed a threshold, the electromagnetic forces of the implant may be altered, par.73, par.77, par.68, and par.92-93), and
b. implanting the implant into a human or animal body (implant 10 in the bone of a human, par.63, fig.1-2 and 5, and/or implant 116/118/120 in the bone of a human, par.89-90, fig.6),
c. detecting, by means of the sensor in the at least one cavity of the implant, electromagnetic waves whose properties depend on a vicinity of the implant relative to a source of the electromagnetic waves or on a condition of tissue adjacent to the implant (implant components 10, 10a may be electromagnetic, so that the intensity and/or polarity of the implant components may be varied depending upon conditions near the joint. Thus, the degree to which the implant components may be attracted to or repelled away from each other may vary dynamically, par.63-64, par.68, par.73, par.77, and par.92-93),
 wherein the implant is or comprises an artificial joint selected from the group consisting of the shoulder joint, elbow joint, wrist joint, hip joint, knee joint and ankle joint, or the implant is a pacemaker or an implantable hearing aid (implant 10 or 116/118/120 are implanted in the bone, as best seen in fig.1-6, par.61 and par.89).

Bountti disclose the invention substantially as claimed above, but failed to explicitly teach a data transmission unit which can wirelessly transmit data supplied by the sensor to a receiving unit.
However Lucey discloses an analogous bone implant system (abstract, fig.1), comprising: a data transmission unit which can wirelessly transmit data supplied by the sensor to a receiving unit, wirelessly transmitting data supplied by the sensor with the data transmission unit to the receiving unit (par.51, par.76-77, par.83, relative positions are determined by the external apparatus receiving wireless data from each of the one or more sensors and analyzing the sensor data to determine the relative positions, par.148).

As wireless transmission units in implants are very well-known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include a wireless transmission unit in the implant taught by Bountti’s invention, as the wireless transmission unit taught by Lucey’s invention, to transmit data detected by the sensors in the implant to a remote unit, to provide a caregiver with updated data detected by the sensors and the condition of the implant, as taught by Lucey’s invention (par.51 and par.148).

Allowable Subject Matter
Claims 13, 14, 17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 16, 18 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Response to Arguments
Applicant’s arguments with respect to claim objections and 112 rejections have been fully considered and are persuasive.  The claim objections and 112 rejections have been withdrawn. 

Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791